Civilian pay. Upon consideration of plaintiff’s and defendant’s motions for summary judgment, together with the briefs and oral argument of counsel, and based on the decision by this court in Chisholm v. United States, decided this date, ante, p. 8, it was ordered that plaintiff’s motion for summary judgment be gi'anted and defendant’s like motion denied, and judgment entered to that effect with the amount of recovery to be determined pursuant to Rule 38(c). Defendant’s motion for new trial was overruled June 8,1960.